DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 11, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “a frequency of less than or equal to 3.2 Mhz-mm in relation to the thickness of the casing”  is indefinite, Examiner interpreted as product of the frequency to thickness.

Claims 7, 8, 15-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is important to note that  flexural attenuation is calculated using the flexural mode and hence filtering should be performed prior to  flexural attenuation calculation. Claims refer to “an acoustic attenuation”, It is indefinite what is the acoustic attenuation, does it have anything to do with flexural attenuation, how is it calculated and what is it? 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7, 8, 15-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Acoustic attenuation is not defined in the specification and therefore written description is lacking the information regarding how to make the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10,  12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Understanding acoustic methods for cement bond logging, The Journal of the Acoustical Society of America 139, 2407 (2016); doi: 10.1121/1.4947511.
Regarding claim 1, 10, 12, 13 Wang teaches
1. A method comprising: 

wherein the acoustic signal excites the casing into generating an acoustic response signal containing Lamb waves, (page 2409 col 1)
wherein the Lamb waves include flexural waves and extensional waves(fig. 3 a and b), and 
detecting the acoustic response signal from the casing in the well;  (page 2408 col 2)
wherein the casing has a thickness of at least 16 mm; (page 2409 col 2 “Figures 5(a), 5(c), 5(e), and 5(g) are for the symmetric Leaky–Lamb modes in a plate with thickness of 10, 20, 40, and 80 mm, respectively.”)
using flexural modes to calculate flexural attenuation (page 2408 col 2 “Combing with the compressional impedance from pulse–echo technique, the flexural attenuation and arrival time determined”)
filter the acoustic measurement using a filter configured to at least partially remove frequencies of 200 kHz or greater.  (page 2508 col 1  and also obvious from figures 5 or 6   It is clear that in order to obtain flexural mode A0 one needs to remove part of the waves corresponding to the S0, S1, S2 which correspond to higher Velocity and therefore Applying the velocity or angle filter to obtain flexural modes part of the  frequencies of 200 kHz or greater. Will be removed.)
Although Wang does not explicitly say 
“filtering the detected acoustic response signal to reduce a relative contribution of the extensional waves and thereby increase a relative contribution of the flexural waves; and 
using the filtered acoustic response signal as a flexural-attenuation measurement.  ”
12. The system of claim 10, wherein the data processing system is configured to filter the acoustic measurement using a filter that reduces extensional waves from the acoustic measurement.  
Wang explicitly teaches that transmitted ultrasonic pulses may have both extensional and flexural modes, and flexural modes are used to calculate flexural attenuation (page 2408 col 2 “Combing 
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Wang to remove extensional modes from the data in order to perform  flexural-attenuation measurement


2, 11 The method of claim 1, wherein the emitted acoustic signal comprises an acoustic pulse of a frequency of less than or equal to 3.2 Mhz-mm in relation to the thickness of the casing.  (page 2408 col 2 (used frequency is 20Khz* 20 or 40 mm is less than 3.2 MHz*mm))

14. The article of manufacture of claim 13, wherein the instructions to filter the acoustic measurement using the filter comprise instructions to use a low pass filter configured to at least partially remove frequencies greater than about 2.5 MHz-mm.  (page 2408 col 2 (used frequency is 20Khz* 20 or 40 mm is less than 2.5 MHz*mm))

3. The method of claim 1, wherein the emitted acoustic signal comprises an acoustic pulse of a frequency of less than 200 kHz.  (page 2408 col 2)

Although does not explicitly teach
5. The method of claim 1, wherein the detected acoustic response signal is filtered using a 22IS14.9326-US-NP low pass filter that filters out frequencies higher than approximately 3.2 Mhz mm or lower in relation to the thickness of the casing.  


6. The method of claim 1, wherein the detected acoustic response signal is filtered using a low pass filter that filters out frequencies higher than approximately than 200 kHz or lower.  

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Wang to remove extensional modes from the data in order to perform  flexural-attenuation measurement as required by Wang and remove the unwanted noise(page 2408)


9. The method of claim 1, wherein the casing has a thickness of at least 20 mm.  (page 2409 col 2 “Figures 5(a), 5(c), 5(e), and 5(g) are for the symmetric Leaky–Lamb modes in a plate with thickness of 10, 20, 40, and 80 mm, respectively.”)

Although Wang does not explicitly teach 
4. The method of claim 1, wherein the detected acoustic response signal is filtered using a filter that attenuates frequencies higher than a center frequency of the flexural waves more strongly than frequencies lower than the center frequency of the flexural waves.  
Wang explicitly teaches that A0 is flexural mode which is required for the flexural attenuation and the S0 is noise and therefore looking at figures 4 it will be routine optimization issue in order to limit the amount of the noise contribution to the data.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645